Order entered August 19, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00891-CV

   RICHARDSON TRIDENT COMPANY, INC. & THOMAS E. BENTLY, Appellants

                                              V.

                    WHITE ROCK ADVISORS, LLC, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-04592

                                             ORDER
       The Court has before it appellants’ August 15, 2013 unopposed motion to extend

deadline for filing appellants’ brief. The Court GRANTS the motion and ORDERS appellants

to file their brief by September 30, 2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE